Title: Samuel J. Harrison to Thomas Jefferson, 8 June 1811
From: Harrison, Samuel Jordan
To: Jefferson, Thomas


          
            Sir
            Lynchbg June 8th 1811
          
             On the 6th Inst I gave Mr Griffin a Dft on our Friends,
   Gibson & Jefferson
 paye the 4 July for $2,731.99. being the Balance due you for your crop of Tobo  after deducting Some Small Sums Drawn by him, & what he Claims as his & Roberts’s part of the Crop. of All which I suppose he has advisd you.—
          Scott has just ordered Suit against us Jointly, for the Land!—
          
            I am Sir Yr Mo ob St
          
          
            S J
            Harrison
          
          
          
          
          
          
          
        